DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.  Applicant asserts that Yazykov requires the use of a pump to open and close its check valve and does not teach the use of a buoyant sealing member.  However, Yazykov does not teach that a pump suction pressure is required to open its valve and that the pressure of a fluid column is required to close the valve (see para. 27); rather, one of ordinary skill in the art would have understood that these conditions reflect the particular application of its check valve.  Yazykov teaches that a backwards fluid pressure closes the valve, which is a well-known function of check valves.  The check valve of Yazykov must merely be capable of performing in the claimed manner.  Yazykov teaches that its valve is lightweight, offers reduced hydrodynamic resistance, and that its components are made of a plastic material (para. 10).  These explicit teachings of Yazykov are highly suggestive of its sealing member being capable of being moved by buoyant force in water.  Furthermore, one of ordinary skill in the art would have recognized as obvious that to accomplish the function of the check valve taught by Matsuoka, the sealing member must be movable based on buoyancy.  It was established that a check valve in the detergent supply path is known and would be have been obvious in view of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180171534 by Chae et al. in view of U.S. Patent Application Publication 20110120196 by Kim, EP2360309A1 by Matsuoka et al., and U.S. Patent Application Publication 20160327169 by Yazykov.
As to claim 1, Chae teaches a washing machine comprising a first housing 110 (fig. 1); a second housing 210; a first tub 120; a second tub 220; and a first detergent supplier to supply detergent to the first tub (para. 116).
Chae is silent as to a second detergent supplier to supply detergent to the second tub.  However, one of ordinary skill in the art would have recognized as obvious to duplicate the explicitly taught detergent supplier for the first tub so that a second supplier supplies detergent to the second tub, for the common and known purpose of providing a detergent solution to the second tub.  Furthermore, Kim teaches that 
Since Chae is silent as to a second detergent supplier, it does not teach that is has a first supply assembly to supply detergent by a siphon.  However, one of ordinary skill in the art would have recognized as obvious to use a siphon to supply a detergent solution.  Kim teaches a washing machine with a detergent supplier that uses a well-known and common siphon structure to deliver detergent solution to a tub (abstract, fig. 4).  One of ordinary skill in the art would have understood that the siphon structure accomplishes the known purpose of delivering detergent solution, and one of ordinary skill in the art would have had a reasonable expectation of success of using such structure in the washing machine taught by Chae.
Neither Chae nor Kim teaches a first valve in a detergent supply path to the tub, the first valve to block water in the tub from flowing backwards in the detergent supply path.  However, one of ordinary skill in the art would have recognized as obvious to have used a valve to prevent backwards flow.  Matsuoka teaches a washing machine having a valve (check valve 18) in a detergent supply path 17 that prevents the backflow of washing water in the tub to the detergent supplier (fig. 1, para. 41).  One of ordinary skill in the art would have been motivated to have a check valve in a detergent supply path in order to block the backflow of washing water, as taught by Matsuoka.

As to claim 2, Chae does not teach a particular location of its first detergent supplier, but based on figs. 1 and 2, one of ordinary skill in the art would have recognized as obvious that it would have been obvious to try to locate the supplier in the second housing, and that Chae most likely contemplates such location.  Chae depicts element 162 (undefined in its specification) within the second housing and upstream of the water supply pipe 161; one of ordinary skill in the art would have understood that element 162 depicts a detergent supplier.  Also, given the structure of the machine as shown in fig. 1, the second housing would have been an obvious and likely location for the first detergent supplier.
As to claim 3, Kim teaches a detergent container 150 (fig. 4); a container cover 120; a siphon tub 151 (fig. 5); and a siphon cap 157.

As to claim 5, Kim teaches that the lip 158 is at a height lower than the height of the tube (fig. 4).
As to claim 6, Kim teaches that detergent in the container is supplied when a water level in the container is higher than the tube (para. 82).
As to claim 7, Matsuoka teaches that a (first) check valve 18 is in a supply path 17 connecting a detergent cover and a tub (fig. 1).
As to claim 9, one of ordinary skill in the art would have recognized as obvious that the detergent container cover would have an opening to a supply path, as taught by Matsuoka (see fig. 1).  Upon the modification to have the check valve taught by Yazykov, the opening would have a protrusion to support movement of the sealing member when water is flowing backwards (note protrusion 9 to support the sealing member 11, Yazykov, fig. 3) in order for proper and expected operation of the check valve.
As to claim 10, Yazykov teaches that its sealing member includes an elastic portion 3 (para. 25h).  One of ordinary skill in the art would have recognized as obvious that silicone is a well-known and common material for elastic seals, and the use of silicon would have been obvious for its known and expected purpose as intended.
As to claim 11, one of ordinary skill in the art would have recognized as obvious that in order for the check valve to perform the function as suggested by Matsuoka (see para. 41), the sealing member 11 of Yazykov would open the supply path when water is 
As to claim 12, Yazykov teaches that its guide member 4 (fig. 3) has a first support lip supporting the sealing member in a direction of water supply (e.g. the portion in which the sealing member contacts) and a second support lip supporting the sealing member in an opposite direction (e.g. the left circumferential portion of the guide member).
As to claim 13, although Chae is silent as to a second supply assembly, one of ordinary skill in the art would have recognized as obvious that it would have a container, supply path, and second valve device, as taught by Matsuoka (see fig. 1), which is representative of a typical detergent supply assembly.
As to claim 14, Chae teaches a door 216 for the inlet to the second housing (fig. 1).  Although Chae does not teach that a second detergent supplier is covered by the door, one of ordinary skill in the art would have recognized that having the supplier in this location would be an obvious location to try, with a reasonable expectation of success, and also would have been obvious given the location of the water supply components and second housing structure necessitating the location of the second supplier near or under the door.
As to claim 15, Chae teaches that the first tub has an opening on the front of the first housing and the second tub has an opening on the top of the second housing (fig. 1).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711